Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 Cynthia Larue White, Appellant                         Appeal from the 6th District Court of Lamar
                                                        County, Texas (Tr. Ct. No. 27849).
 No. 06-19-00025-CR          v.                         Memorandum Opinion delivered by Justice
                                                        Stevens, Chief Justice Morriss and Justice
 The State of Texas, Appellee                           Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by (1) replacing “PLEADED
TRUE” with “Not Applicable” next to “1st Enhancement Paragraph” and (2) replacing “FOUND
TRUE” with “Not Applicable” next to “Findings on 1st Enhancement Paragraph.” As modified,
the judgment of the trial court is affirmed.
       We note that the appellant, Cynthia Larue White, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED JUNE 19, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk